DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of the invention of Group II, Claims 14-20 in the reply filed on 8/11/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 1-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 8/11/2021.

Specification
The disclosure is objected to because of the following informalities: Paragraphs [0016] and [0018] each recite the same description for Figures 41-49. Either the text “and 41-49” should be deleted from paragraph [0016] or paragraph [0018] should be deleted.
Appropriate correction is required.

International Search Report
	Multiple International Applications exist that are apparently related to portions of the instant application although priority is not claimed.  DAICEL CORP. (JP 2018-
	None of the cited references discloses the invention as claimed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 14-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Berger et al (US 3533416) as evidenced by Smook (Handbook of Pulp and Paper Terminology).
Claim 14: Berger et al discloses a method of producing a filter element for tobacco smoke, e.g.-cigarettes (Abs; col 1, lines 2-3), the filter element including an axially elongated hollow outer member and an axially elongated hollow inner member, which is a tube formed of filtering material (col 3, lines 30-32 and 38-40).  In some embodiments, the inner member is formed of a sheet of fibrous materials in staple form, including plasticized cellulose acetate (a cellulose ester) and pulp (cellulose fibers), with a blend of cotton linters or other cellulose pulp and cellulose acetate preferred (col 5, lines 58-75).  To form the filter member, a roll of filtering material in sheet form (sheet of 
Berger et al does not disclose forming a wet laid fiber web from a slurry comprising cellulose ester staple fibers, cellulose fibers, and at least one liquid; removing at least a portion of said liquid from said wet-laid fiber web to form a fiber-containing sheet.  However, forming a wet-laid fiber web from a slurry containing fibers and a liquid, and removing at least a portion of the liquid to form a fiber-containing sheet are typical papermaking process steps and would have been obvious to one of ordinary skill in the art as a method for forming the sheet of fibrous materials absent convincing evidence of unexpected results commensurate in scope with the claims.
Claim 15: Berger et al discloses applying hot melt plastic material (adhesive) to spaced locations on one side of the sheet prior to rolling (col 5, lines 9-12).
Claim 16: Adhering hot melt plastic material comprises applying heat to the fiber-containing sheet to bond the edges to one another (col 5, lines 38-41) or, at least, adhering the hot melt plastic by applying heat to the fiber-containing sheet would have been obvious to one of ordinary skill in the art as the typical method of activating such adhesives.
Claim 18: Berger et al does not disclose a Williams Slowness or a Canadian Standard Freeness (CSF) of the fiber slurry.  However, the CSF is a result effective variable that relates to pulp drainability (see Smook, p 134 for evidence).  It would have .

Claims 14, 16 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dooly et al (US 2015/0201674) as evidenced by Smook (Handbook of Pulp and Paper Terminology).
Claim 14: Dooly et al discloses a non-woven fibrous mat (fiber-containing sheet) reservoir for an electronic smoking article, the reservoir shaped as a cylinder having a hollow interior (reads on an elongated tubular member) and formed from a mixture of fibers including, in some embodiments, cellulose acetate staple fibers and wood pulp (Abs; [0005]; [0008]; [0066], [0071]) and comprises a binder (adhesive) [0067].  In some embodiments, the non-woven fibrous mat is made by a wet-laid process, cut into desired lengths and rolled into a tube, the ends forming a butt joint [0069]. 
Dooly et al does not disclose forming a wet laid fiber web from a slurry comprising cellulose ester staple fibers, cellulose fibers, and at least one liquid; removing at least a portion of said liquid from said wet-laid fiber web to form a fiber-containing sheet.  However, forming a wet-laid fiber web from a slurry containing fibers and a liquid, and removing at least a portion of the liquid to form a fiber-containing sheet is a typical papermaking process and would have been obvious to one of ordinary skill in the art absent convincing evidence of unexpected results commensurate in scope with the claims.
A steam bonding process is used in some embodiments to form the tube [0065]; therefore, it would have been obvious to one of ordinary skill in the art to adhere the 
Claim 16: Steam bonding involves applying heat to the fiber-containing sheet to bond the edges to one another or, at least, adhering the edges by applying heat via steam to the fiber-containing sheet would have been obvious to one of ordinary skill in the art.
Claim 18: Dooly et al does not disclose a Williams Slowness or a Canadian Standard Freeness (CSF) of the fiber slurry.  However, the CSF is a result effective variable that relates to pulp drainability (see Smook, p 134 for evidence).  It would have been obvious to one of ordinary skill in the art to determine the CSF required to obtain the desired drainability of the slurry.
Claim 19: Dooly et al discloses adding a hydrophobic material (reads on water-proofing agent) to one or more surfaces of the reservoir (reads on adding to the fiber-containing sheet or to the tubular member) to prevent passage of liquid through the surface of the reservoir [0076].

Allowable Subject Matter
Claims 17 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Claim 20: The prior art fails to disclose or suggest using cellulose ester fibers having all of the claimed features with an expectation of obtaining an advantage.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS R CORDRAY whose telephone number is (571)272-8244.  The examiner can normally be reached on Monday-Friday 8 AM-5 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/DENNIS R CORDRAY/Primary Examiner, Art Unit 1748